940 F.2d 653Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven H. BECKER, Defendant-Appellant.
No. 91-7554.
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1991.Decided Aug. 13, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-86-110-2)
Steven H. Becker, appellant pro se.
Larry Robert Ellis, Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
DISMISSED.
Before DONALD RUSSELL, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Steven H. Becker seeks to appeal the district court's order denying his Fed.R.Crim.P. 35 motion.  Our review of the record and the district court's order, United States v. Becker, CR-86-110-2 (S.D.W.Va. Mar. 19, 1991), discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.